Citation Nr: 0303308	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an increased evaluation for residuals of 
compression fracture of T-12, currently evaluated as 20 
percent disabling.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the claim sought on 
appeal.

This matter was previously before the Board in February 2000 
and October 2001 at which time it was remanded for additional 
development.

The veteran's notice of disagreement, which was received in 
March 1998, indicated that he wanted a personal hearing at 
the RO.  In a statement dated in June 2002, the veteran 
withdrew his request for a hearing.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's fractured T-12 is manifested by limitation 
of motion, pain, and vertebral deformity.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
compression fracture of T-12 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5285, 5291.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the April 1998 statement of the case and supplemental 
statements of the case dated in December 1998, October 2000, 
and July 2002, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit sought, the evidence which would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  Moreover, in a letters dated in 
July 2001 and December 2001, the RO specifically informed the 
veteran of the VCAA, VA's duty to assist under the new law, 
and the new notice requirements.  The Board has reviewed 
these documents and finds that they provide sufficient 
information to satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.

Factual Background

Service connection for residuals of a compression fracture of 
T-12 was established in a March 1966 rating decision and a 20 
percent evaluation was awarded based on limitation of motion, 
pain, and vertebral deformity.

Private medical records from James P. Aplington, M.D., dated 
from January 1995 to November 1996 showed treatment for back 
disorders due to an automobile accident that did not involve 
the thoracic spine.

In March 1997, the RO received the veteran's claim for an 
increased evaluation for residuals of a compression fracture 
of T-12.

Records from the VA Medical Center (VAMC) in Durham, North 
Carolina dated from February 1998 to October 1999 noted 
several complaints of back pain.

A December 1998 examination report from Gregory N. Holub, 
D.C., indicated the veteran had palatable tenderness at 
vertebral levels T-11 to L-1 associated with a compression 
fracture and progressive degenerative changes of the motor 
unit complicated by mild nerve root compression inducing left 
lower extremity referred pain.

In September 2000, the veteran underwent a VA examination.  
He complained of chronic pain that localized in the mid to 
upper back.  He reported that sitting or standing more than 
10 minutes caused discomfort.  There was pain to light 
percussion over the lower thoracic spine, roughly in the area 
of T-12 to L-1.  Decreased range of motion impairment was due 
to pain and attributed to the residuals of the T-12 
compression fracture.  Neurological examination revealed deep 
tendon reflexes of the biceps, triceps, knees and ankles were 
2+, bilaterally.  Pain and touch were within normal limits 
bilaterally in the upper and lower extremities.  Motor 
strength was equally strong in movement in the upper and 
lower extremities.  The veteran had a 10 percent impairment 
due to his thoracic spine fracture.  He was limited to 
repeated bending, stooping, lifting over 45 pounds, and 
prolonged standing and sitting in regards to the thoracic 
compression fracture.

A letter from Gregory N. Holub, D.C., dated in July 2001 
indicated that the veteran continued to be restricted from 
participating in full activities associated with active daily 
living due to injuries received while in the service.  The 
letter referred to cervical and lower back pain rather than 
the thoracic spine.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's compression fracture at T-12 is 
evaluated as 20 percent disabling. This rating is protected 
and cannot be reduced.  See 38 C.F.R. § 3.951(b) (2002). 

Under code 5285, residuals of fracture of vertebra, a 100 
percent rating is warranted for fracture with cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent rating is warranted for fracture without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

For limitation of motion of the dorsal spine, a 10 percent 
rating is warranted for severe or moderate limitation.  
Slight limitation is noncompensable at zero percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that an 
evaluation in excess of 20 percent is unwarranted in this 
instance.  The veteran's 20 percent disability rating, which 
represents 10 percent based on limitation of motion and 10 
percent for vertebral deformity, is the maximum rating that 
can be awarded for a fractured vertebra based on limitation 
of motion.  The veteran may only receive a higher rating 
under a code that allows for disability ratings greater than 
20 percent.  A higher rating under diagnostic code 5288 is 
not warranted as examining physicians did not find evidence 
of an ankylosed thoracic spine.  In addition, there is no 
evidence of cord involvement requiring the veteran to be 
bedridden or long leg braces or non-cord involvement 
manifested by abnormal mobility requiring a neck brace.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  As noted in the VA 
examination report, the examiner indicated the veteran had 10 
percent impairment of the thoracic spine.  Neither the VA or 
private examination reports indicated the veteran's thoracic 
spine demonstrated any of the criteria for an increased 
rating under these codes.  

Consideration of factors under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, is mandated by DeLuca.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  In the present case, although 
the veteran's thoracic spine demonstrated pain, an increase 
is not possible on this basis because the veteran's 
disability is already evaluated at the maximum level 
possible. 

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 20 percent evaluation).  In 
addition, there is no showing that residuals of a compressed 
fracture of T-12 has necessitated frequent, or indeed any, 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   


ORDER

An increased rating for residuals of a compression fracture 
of T-12 is denied.


	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

